Citation Nr: 1409817	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for bilateral hearing loss, effective June 15, 2010.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to April 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, reduced the rating for the appellant's service-connected bilateral hearing loss from 40 to 20 percent, effective June 15, 2010, and denied TDIU.

In April 2013, the appellant testified at a Board before the undersigned Veterans Law Judge sitting at the RO.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO reduced the rating for the appellant's service-connected bilateral hearing loss from 40 to 20 percent, effective June 15, 2010.

2.  At the time of the July 2010 rating decision, the 40 percent rating for the appellant's service-connected bilateral hearing loss had been in effect for less than five years.

3.  At the time of the July 2010 rating decision, the evidence did not establish that an improvement in the appellant's service-connected bilateral hearing loss had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 40 percent disability rating for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In a December 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 40 percent disability rating, effective May 15, 2006.  The RO based the initial disability rating on the results of an August 2006 VA medical examination during which audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
75
100
105
LEFT
20
20
70
95
90

The appellant's average puretone threshold was 78 decibels for the right ear and 69 decibels for the left ear.  Speech audiometry testing revealed a speech recognition ability of 80 percent bilaterally.  The examiner further noted that the appellant's symptoms included being hard of hearing.  His functional impairment was that he had to be looking at a person speaking in order to understand them.  

In June 2008, the appellant filed a claim for an increased rating, alleging that his hearing acuity had worsened since his last examination.  

In connection with his claim, the appellant underwent a VA medical examination in July 2008 during which an audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
100
115
LEFT
15
15
65
95
95

The appellant's average puretone threshold was 75 decibels for the right ear and 67.5 decibels for the left ear.  Speech audiometry testing revealed a speech recognition ability of 92 percent correct on the right and 88 percent correct on the left.  The examiner did not comment on the functional impairment caused by the appellant's hearing loss disability.  

In a December 2008 rating decision, the RO proposed to reduce the rating for the appellant's hearing loss to zero percent.  In response, the appellant requested a predetermination hearing at which he argued that the July 2008 VA examination was not a true reflection of the severity of his disability.  He requested another examination.  

The appellant was afforded another VA medical examination in March 2009, at which time audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
100
105
LEFT
15
25
80
95
90

The appellant's average puretone threshold was 73.75 decibels for the right ear and 72.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent correct on the right and 62 percent correct on the left.  The appellant reported progressive bilateral hearing loss accompanied by constant tinnitus.  The examiner reviewed the history of the appellant's bilateral hearing loss in detail, including the audiometric findings obtained in 2006, 2008, and 2009.  She also commented extensively on the functional impairment caused by the appellant's hearing loss disability.  For example, she noted that the appellant's disability caused him to ask others to repeat themselves frequently.  He experienced difficulty at work, including problems hearing during school board meetings.  He had difficulty understanding words in music, was unable to hear the turn signal in the car, and was unable to hear the alerting signal when a golf cart was in reverse.  He also had to turn the volume up on the television to louder than was customary.  Finally, she noted that the appellant's hearing loss caused him embarrassment and poor confidence, as well as isolation in social situations.  

In a March 2009 rating decision, the RO continued the 40 percent disability rating assigned for the appellant's service-connected bilateral hearing loss, pursuant to 38 C.F.R. § 4.86.  At that time, his combined disability rating was 70 percent.  

In December 2009, the appellant requested increased ratings for all of his service-connected disabilities.  

In connection with his claim, the appellant was afforded a VA medical examination in June 2010 at which audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
100
105
LEFT
20
25
85
95
90

The appellant's average puretone threshold was 73.75 decibels for the right ear and 73.75 decibels for the left ear.  Speech recognition testing showed a speech recognition ability of 72 percent correct on the right and 60 percent correct on the left.  The examiner noted that another speech recognition test was subsequently conducted using a "modified performance intensity function" with a best performance of 88 percent in the right ear and 80 percent in the left ear.  The examiner commented that the appellant's hearing loss disability caused functional loss because he had to ask others to repeat themselves frequently.

In a July 2010 rating decision, using the results of the "modified performance intensity" speech recognition testing, the RO reduced the rating for the appellant's service-connected bilateral hearing loss from 40 to 20 percent, effective June 15, 2010, which was the day of the VA medical examination discussed immediately above.  The RO noted that, despite the reduction in rating for the appellant's hearing loss, his overall combined evaluation and monetary rate of compensation had not been affected.  In that regard, the appellant's combined disability rating was 70 percent from June 26, 2008; 80 percent from January 21, 2009; and 90 percent from September 28, 2009.  

The appellant appealed the RO's determination.  In connection with his appeal, the appellant requested a hearing before a Decision Review Officer as well as another VA audiology examination.  The RO did not comply with either request.  

At his April 2013 Board hearing, the appellant provided testimony regarding the functional loss caused by his service-connected hearing loss disability.  He indicated that, if a woman called him on the telephone, he often had to ask another person to relay the information to him, as he was unable to hear the conversation over the phone.  He testified that he often had to ask others to repeat things, which he found embarrassing.  The appellant also testified that he was unable to hear certain sounds, such as the turn signal indicator in his car.  He further indicated that he had recently set off the alarm on a metal detector, but did not hear it and had to be asked to return for rescreening.  The appellant testified that it was his impression that his hearing loss disability seemed to have worsened over the past couple of years; it had not improved.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  See also 38 C.F.R. § 3.344(c) (2013).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the procedural safeguards outlined in section 3.105(e) are not for application in this case.  Prior to the July 2010 rating decision implementing the reduction at issue in this case, the appellant had been receiving compensation at the 70 percent rate from June 26, 2008; at the 80 percent rate from January 21, 2009; and at the 90 percent from September 28, 2009.  Although the July 2010 rating decision reduced the rating assigned for his service-connected bilateral hearing loss from 40 to 20 percent, effective June 15, 2010, the reduction in this disability rating did not result in a reduction of the appellant's overall combined disability rating or his compensation payments.  Under these circumstances, the appellant's compensation payments were not reduced, and compliance with the prereduction procedural safeguards delineated in 38 C.F.R. § 3.105(e) was not required.  VAOPGCPREC 71-91 (Nov. 7, 1991); see also O'Connell v. Nicholson, 21 Vet. App. 89, 92 (Vet. App. 2007).

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

As delineated in detail above, at the time of the July 2010 rating decision at issue in this case, the 40 percent rating for the appellant's service-connected hearing loss had been in effect since May 15, 2006, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the July 2010 rating decision, the evidence did not establish that the appellant's service-connected bilateral hearing loss disability had undergone an actual improvement warranting a rating reduction from 40 to 20 percent.

Under VA's Rating Schedule, impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2013).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.

Here, in the June 2010 rating decision at issue, the RO determined that a reduction was warranted solely because of the audiometric and "modified performance intensity function" speech recognition test results obtained at the June 2010 VA medical examination.  The RO determined that, because these values fell within the criteria for a 20 percent disability rating under "a chart," a reduction was warranted.  

As set forth above, however, the June 2010 VA examination included two speech recognition tests, and the RO elected to use the results obtained using the less favorable "modified performance intensity function."  Although these modified test result scores were materially better than the previous standard speech recognition test result scores, there is no indication that the modified performance result score was a better reflection of the appellant's actual level of disability.  Moreover, because prior audiometric testing conducted by VA consistently utilized standard speech recognition test methods, there is no accurate basis for comparison and no basis upon which to conclude that the modified performance intensity results reflected an actual improvement in the appellant's bilateral hearing loss disability.  

Moreover, even assuming for the sake of argument that the June 2010 VA medical examination did show that the appellant's speech recognition ability scores did not meet the criteria for a 40 percent rating, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected hearing loss disability materially improved overall.

In this case, the Board finds that the record is not sufficient to support a finding that the appellant's hearing loss actually improved as of June 15, 2010.  The record demonstrates a history of significant hearing loss with relatively slight threshold shifts on repeated audiometric testing.  For example, the June 2008 VA medical examination showed audiometric findings which warranted a zero percent rating under 38 C.F.R. § 4.85.  On retesting during the March 2009 VA medical examination, however, a very slight shift in the decibel level at the 2,000 Hertz frequency triggered application of 38 C.F.R. § 4.86, resulting in a continuation of the 40 percent disability rating previously assigned.  

Given these factors, as well as the evidence of the functional loss produced by the appellant's service-connected hearing loss, the Board finds the evidence before the RO at the time of the May 2008 rating reduction decision did not show an actual improvement in the appellant's service-connected bilateral hearing loss warranting the significant reduction from 40 percent to 20 percent.  The Board further notes that, in the July 2010 rating decision, the RO made no attempt at comparing the prior manifestations of the appellant's disability to the current manifestations, nor did the RO consider the functional loss caused by the appellant's disability.  Finally, the Board observes that the RO did fulfill the appellant's request for a hearing before a Decision Review Officer in connection with his appeal.  

Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the appellant's service-connected bilateral hearing loss from 40 percent to 20 percent, effective June 15, 2010.  


ORDER

Restoration of a 40 percent disability rating for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

After reviewing the record, the Board finds that additional action is necessary with respect to the appellant's claim of entitlement to TDIU.

In particular, the Board notes that, since the RO last considered this matter in the December 2012 Supplemental Statement of the Case, relevant evidence has been associated with the record, including VA clinical records dated through August 2013 reflecting treatment for service-connected disabilities.  Absent a waiver, this evidence must be considered by the RO in the first instance.  The Board further notes that, at his April 2013 Board hearing, the appellant testified that he receives his medical care at the Fayetteville, Arkansas, VA Medical Center.  He asked that VA obtain recent records for consideration in connection with his claim.  

Finally, after reviewing the record, the Board concludes that a VA medical examination is necessary in connection with this claim.  In January 2013 written arguments, the appellant's representative argued that the record was inadequate and requested that VA obtain a thorough and contemporaneous examination in connection with the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records from the Fayetteville VAMC for the period from August 2013 to the present.  

2.  The appellant should be afforded a VA medical examination to determine whether the combined effects of all of his service-connected disabilities preclude him from obtaining or maintaining substantial gainful employment.  The appellant's claims folder, as well as access to any additional records contained in the appellant's Virtual VA and VBMS files, should be provided to the examiner for review in connection with the examination.  

The examiner should review the entire record and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the combined effects of the appellant's service-connected PTSD, atrial fibrillation, diabetes mellitus, peripheral vascular disease of the right lower extremity, hearing loss, tinnitus, and peripheral neuropathy of the right and left upper and lower extremities, render him unable to secure and follow a substantially gainful occupation.  

(The examiner is advised that marginal employment, such as employment in a protected environment like a family business or sheltered workshop, shall not be considered substantially gainful employment).  

A complete rationale must be provided for all opinions rendered. 

3.  After undertaking any additional development deemed necessary, the RO/AMC should readjudicate claim, considering all of the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an appropriate opportunity to respond before the records is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


